UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4173 John Hancock Investors Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. Portfolio summary Portfolio diversification 1 Bonds 46% U.S. government & agencies 43% Collateralized mortgage obligations 8% Short-term investments & other 3% Sector composition U.S. government & agencies 43% Materials 6% Consumer discretionary 11% Energy 5% Financials 8% Utilities 3% Mortgage bonds 7% Health care 1% Telecommunication services 7% Short-term investments & other 3% Industrials 6% Quality distribution 1 AAA 48% AA 1% A 9% BBB 11% BB 14% B 11% CCC 6% 1 As a percentage of the Funds total investments on April 30, 2009. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Investors Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-09 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Bonds 68.33% (Cost $112,859,939) Aerospace & Defense 0.29% L-3 Communications Corp., Gtd Sr Sub Note Ser B 6.375% 10-15-15 BB+ $200 189,500 Vought Aircraft Industries, Inc., Sr Note 8.000 07-15-11 CCC 390 158,925 Airlines 1.09% Continental Airlines, Inc., Ser 1999-1 Class A 6.545 02-02-19 A 355 313,880 Ser 2000-2 Class B 8.307 04-02-18 B+ 363 250,342 Ser 2001-1 Class C 7.033 06-15-11 B+ 150 123,106 Delta Airlines, Inc., Ser 2007-1 Class A 6.821 08-10-22 A 844 611,923 Aluminum 0.94% CII Carbon, LLC, Gtd Sr Sub Note (S) 11.125 11-15-15 CCC+ 1,930 1,119,400 Auto Parts & Equipment 1.26% Allison Transmission, Inc., Gtd Sr Note (S) 11.000 11-01-15 CCC+ 1,000 600,000 Exide Technologies, Sr Sec Note Ser B 10.500 03-15-13 B 610 457,500 Tenneco, Inc., Gtd Sr Sub Note 8.625 11-15-14 CCC 1,485 445,500 Broadcasting & Cable TV 3.20% CCO Holdings, LLC, Sr Note (H) 8.750 11-15-13 D 575 498,813 Charter Communications Holdings I, LLC, Gtd Sr Sec Note (H) 11.000 10-01-15 D 410 31,775 Charter Communications Holdings II, LLC, Gtd Sr Note (H) 10.250 09-15-10 D 410 373,100 Gtd Sr Note (H)(S) 10.250 10-01-13 D 790 703,100 Sirius XM Radio, Inc., Gtd Sr Note (S) 13.000 08-01-13 CCC 1,650 1,072,500 Sr Note 9.625 08-01-13 CCC 1,880 1,128,000 Cable & Satellite 2.22% Canadian Satellite Radio Holdings, Inc., Sr Note (G) 12.750 02-15-14 CCC+ 2,000 450,000 CSC Holdings, Inc., Sr Note (S) 8.500 06-15-15 BB 755 764,438 See notes to financial statements Semiannual report | Investors Trust 7 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Cable & Satellite (continued) Shaw Communications, Inc., Sr Note 8.250% 04-11-10 BBB $1,000 $1,016,250 Time Warner Cable, Inc., Gtd Note 8.250 04-01-19 BBB 375 414,435 Casinos & Gaming 5.64% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 B+ 440 187,000 Downstream Development Authority of the Quapaw Tribe of Oklahoma, Sr Sec Note (S) 12.000 10-15-15 B 2,000 780,000 Great Canadian Gaming Corp., Gtd Sr Sub Note (S) 7.250 02-15-15 BB 1,000 860,000 Greektown Holdings, LLC, Sr Note (G)(H)(S) 10.750 12-01-13 D 1,000 60,000 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B 1,000 722,500 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 CCC 1,000 400,000 Mashantucket Western Pequot Tribe, Bond (S) 5.912 09-01-21 B+ 275 57,602 Bond Ser A (S) 8.500 11-15-15 B+ 2,000 430,000 Mohegan Tribal Gaming Authority, Sr Sub Note 7.125 08-15-14 CCC+ 1,000 610,000 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 B 800 686,000 Gtd Sr Sub Note Ser B 9.000 06-01-12 CCC 350 164,500 Pinnacle Entertainment, Inc., Sr Sub Note 7.500 06-15-15 B+ 1,000 830,000 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B+ 474 438,450 Waterford Gaming, LLC, Sr Note (S) 8.625 09-15-14 B 802 481,200 Coal & Consumable Fuels 0.91% Drummond Co., Inc., Sr Note (S) 7.375 02-15-16 BB 1,500 1,087,500 Commodity Chemicals 0.69% Sterling Chemicals, Inc., Gtd Sr Sec Note 10.250 04-01-15 B 1,000 825,000 Computer Hardware 0.32% NCR Corp., Sr Note 7.125 06-15-09 BBB 375 376,389 Construction & Farm Machinery & Heavy Trucks 0.29% Manitowoc Co., Inc., Gtd Sr Note 7.125 11-01-13 BB 500 340,000 Consumer Finance 0.96% HSBC Finance Capital Trust IX, Note (5.911% to 11-30-15 then variable) 5.911 11-30-35 BBB 700 322,000 SLM Corp., Sr Note Ser MTN 8.450 06-15-18 BBB 1,355 825,307 See notes to financial statements 8 Investors Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Diversified Banks 1.56% Barclays Bank PLC, Bond (6.860% to 6-15-32 then variable) (S) 6.860% 06-15-32 BBB+ $1,595 716,075 Chuo Mitsui Trust & Banking Co. Ltd., Jr Sub Note (5.506% to 4-15-15 then variable) (S) 5.506 04-15-15 A2 905 470,600 Mizuho Financial Group, Ltd., Gtd Sub Bond 8.375 12-29-49 A1 750 675,000 Diversified Commercial & Professional Services 1.11% ARAMARK Corp., Gtd Note 8.500 02-01-15 B 1,000 955,000 MSX International, Inc., Gtd Sr Sec Note (S) 12.500 04-01-12 B3 1,850 370,000 Diversified Financial Services 1.79% NB Capital Trust IV, Gtd Cap Security 8.250 04-15-27 BB 1,130 696,005 Odebrecht Finance Ltd., Gtd Sr Note (S) 7.500 10-18-17 BB 725 674,250 Orascom Telecom Finance SCA, Gtd Note (S) 7.875 02-08-14 CCC+ 360 266,400 TAM Capital, Inc., Gtd Sr Note 7.375 04-25-17 B+ 860 498,800 Diversified Metals & Mining 1.49% Freeport-McMoRan Copper & Gold, Inc., Sr Note 8.375 04-01-17 BBB 220 215,600 Sr Note 6.875 02-01-14 BBB 500 495,000 Rio Tinto Finance (USA) Ltd., Gtd Note 7.125 07-15-28 BBB 710 591,946 Vedanta Resources PLC, Sr Note (S) 6.625 02-22-10 BB 480 471,600 Electric Utilities 3.71% Beaver Valley Funding, Sec Lease Obligation Bond 9.000 06-01-17 BBB 828 813,733 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BBB 680 677,541 CE Generation LLC, Sr Sec Note 7.416 12-15-18 BB+ 609 557,212 Duke Energy Carolinas LLC, 1st Ref Mtg 5.750 11-15-13 A 1,000 1,080,790 FPL Energy National Wind LLC, Sr Sec Note (S) 5.608 03-10-24 BBB 298 238,333 Indiantown Cogeneration LP, 1st Mtg Note Ser A9 9.260 12-15-10 BB+ 204 199,244 PNPP II Funding Corp., Debenture 9.120 05-30-16 BBB 376 392,819 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB 465 458,922 Electrical Components & Equipment 1.21% Freescale Semiconductor, Inc., Gtd Sr Note 8.875 12-15-14 CCC 2,000 680,000 Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB 745 756,960 See notes to financial statements Semiannual report | Investors Trust 9 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Environmental & Facilities Services 0.44% Waste Services, Inc., Sr Sub Note 9.500% 04-15-14 B $600 522,000 Health Care Equipment 0.82% Covidien International Finance SA, Gtd Sr Note 5.450 10-15-12 A 945 980,924 Health Care Facilities 0.86% Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06-01-14 CCC+ 1,000 1,025,000 Household Products 0.39% Yankee Acquisition Corp., Gtd Sr Sub Note 8.500 02-15-15 B 655 461,775 Independent Power Producers & Energy Traders 1.09% AES Eastern Energy LP, Ser 1999-A 9.000 01-02-17 BB+ 1,057 977,830 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11-14-11 BB 315 316,575 Industrial Conglomerates 0.67% Hutchison Whampoa International Ltd., Gtd Sr Note (S) 6.500 02-13-13 A 750 791,753 Industrial Machinery 0.44% Ingersoll-Rand Global Holding Co., Ltd., Gtd Note 6.000 08-15-13 BBB+ 545 529,178 Integrated Oil & Gas 1.73% ConocoPhillips, Gtd Note 4.400 05-15-13 A 1,000 1,022,578 Petro-Canada, Debenture 9.250 10-15-21 BBB 1,000 1,039,363 Integrated Telecommunication Services 5.18% Axtel SAB de CV, Sr Note (S) 7.625 02-01-17 BB 810 603,450 Bellsouth Corp., Debenture 6.300 12-15-15 A 790 806,635 Cincinnati Bell, Inc., Gtd Sr Sub Note 8.375 01-15-14 B 1,500 1,481,250 Citizens Communications Co., Sr Note 7.125 03-15-19 BB 530 466,400 Qwest Capital Funding, Inc., Gtd Note 7.000 08-03-09 B+ 1,700 1,700,000 Verizon Wireless Capital LLC, Sr Note (S) 7.375 11-15-13 A 1,000 1,112,634 Investment Banking & Brokerage 0.77% Merrill Lynch & Co., Inc., MTN 6.150 04-25-13 A 1,000 919,400 IT Consulting & Other Services 0.60% Unisys Corp., Sr Note 6.875 03-15-10 B 1,000 710,000 Leisure Facilities 0.37% AMC Entertainment, Inc., Sr Sub Note 8.625 08-15-12 B 440 440,000 See notes to financial statements 10 Investors Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Life & Health Insurance 0.15% Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then variable) (S) 8.300% 10-15-37 BB+ $520 173,295 Marine 1.29% Navios Maritime Holdings, Inc., Sr Note 9.500 12-15-14 B+ 2,500 1,537,500 Metal & Glass Containers 1.19% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B 890 903,350 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 BB+ 500 507,500 Movies & Entertainment 1.55% News America Holdings, Inc., Gtd Note 7.750 01-20-24 BBB+ 980 850,819 Gtd Note 7.600 10-11-15 BBB+ 1,000 990,202 Multi-Line Insurance 1.25% Liberty Mutual Group, Inc., Bond (S) 7.500 08-15-36 BBB 515 324,303 Gtd Bond (S) 7.300 06-15-14 BBB 750 615,466 Sr Note (10.75% to 6-15-38 then variable) (S) 10.750 06-15-58 BB 1,000 550,000 Multi-Utilities 0.47% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB+ 525 562,911 Oil & Gas Drilling 0.97% Delek & Avner Yam Tethys Ltd., Sr Sec Note (S) 5.326 08-01-13 BBB 197 196,418 Gazprom, Loan Part Note (S) 9.625 03-01-13 BBB 1,000 962,500 Oil & Gas Equipment & Services 1.29% Smith International, Inc., Sr Note 9.750 03-15-19 BBB+ 1,450 1,532,469 Oil & Gas Exploration & Production 0.98% Atlas Pipeline Partners LP, Gtd Sr Note 8.125 12-15-15 CCC+ 140 84,700 Devon Energy Corp., Sr Note 5.625 01-15-14 BBB+ 1,035 1,077,476 Oil & Gas Storage & Transportation 1.33% Copano Energy LLC, Gtd Sr Note 8.125 03-01-16 B+ 250 227,500 Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07-15-16 B+ 500 417,500 Sr Note 8.750 04-15-18 B+ 500 415,000 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 BBB 525 518,157 Packaged Foods & Meats 0.93% ASG Consolidated LLC/ASG Finance, Inc., Sr Disc Note 11.500 11-01-11 B+ 1,180 1,008,900 Dole Food Company, Inc., Gtd Note 8.875 03-15-11 B 110 102,850 See notes to financial statements Semiannual report | Investors Trust 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Paper Packaging 3.42% Graphic Packaging International, Inc., Gtd Sr Note 8.500% 08-15-11 B $1,000 977,500 Gtd Sr Sub Note 9.500 08-15-13 B 2,500 2,256,250 Smurfit-Stone Container Corp., Sr Note (H) 8.375 07-01-12 D 2,000 420,000 Sr Note (H) 8.000 03-15-17 D 1,925 413,875 Publishing 0.78% Dex Media West LLC, Sr Sub Note 9.875 08-15-13 C 1,891 538,935 Idearc, Inc., Gtd Sr Note (H) 8.000 11-15-16 D 2,000 32,500 Quebecor Media, Inc., Sr Note 7.750 03-15-16 B 95 79,325 Videotron Ltd., Sr Note 6.375 12-15-15 BB 300 279,000 Railroads 0.84% CSX Corp., Sr Note 6.300 03-15-12 BBB 1,000 1,000,679 Real Estate Management & Development 0.20% Ventas Realty LP/Capital Corp., Sr Note 6.625 10-15-14 BBB 250 235,000 Specialized Finance 2.39% Astoria Depositor Corp., Ser B (S) 8.144 05-01-21 BB 750 562,500 Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 3.034 02-15-12 Baa2 375 324,012 CCM Merger, Inc., Note (S) 8.000 08-01-13 CCC 2,500 1,112,500 CIT Group, Inc., Sr Note 5.000 02-13-14 BBB 360 201,611 ESI Tractebel Acquisition Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 646 630,633 HRP Myrtle Beach Operations, LLC, Sr Note (G)(H)(P)(S) Zero 04-01-12 D 1,745 17,450 Specialized REITs 0.60% Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB 345 271,457 Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB 165 158,543 Plum Creek Timberlands LP, Gtd Note 5.875 11-15-15 BBB 345 289,804 Specialty Chemicals 0.92% American Pacific Corp., Gtd Sr Note 9.000 02-01-15 B+ 565 491,550 Momentive Performance, Gtd Sr Note 9.750 12-01-14 CCC 1,750 599,375 Specialty Stores 0.46% Staples, Inc., Sr Note 9.750 01-15-14 BBB 500 548,685 See notes to financial statements 12 Investors Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Steel 1.49% Allegheny Technologies, Inc., Sr Note 8.375% 12-15-11 BBB $545 558,596 Ryerson, Inc., Sr Sec Note 12.000 11-01-15 B 2,000 1,210,000 Tires & Rubber 0.20% Goodyear Tire & Rubber Co., Sr Sec Note 8.625 12-01-11 B+ 245 233,975 Wireless Telecommunication Services 3.59% CC Holdings GS V LLC/Crown Castle GS III Corp., Sr Note (S) 7.750 05-01-17 BB 410 414,100 Centennial Communications Corp., Sr Note 10.000 01-01-13 CCC+ 500 530,000 Nextel Communications, Inc., Gtd Note 7.375 08-01-15 BB 850 606,688 Sprint Capital Corp., Gtd Sr Note 8.375 03-15-12 BB 1,970 1,888,737 Gtd Sr Note 6.900 05-01-19 BB 1,000 830,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Convertible bonds 0.10% (Cost $120,681) Cable & Satellite 0.10% Charter Communications, Inc., Bond (H) 6.500% 10-01-27 D $1,140 114,456 Credit Issuer, description rating (A) Shares Value (Z) Preferred stocks 0.62% (Cost $1,002,026) Real Estate Investment Trusts 0.62% Public Storage, Inc., 6.500%, Depositary Shares, Ser W BBB 40,000 739,600 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) U.S. Government & agency securities 64.31% (Cost $74,935,864) U.S. Government Agency 64.31% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 11.250% 01-01-16 AAA $10 11,334 30 Yr Pass Thru Ctf 4.500 03-01-39 AAA 21,000 21,365,865 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 5 5,263 15 Yr Pass Thru Ctf 7.000 10-01-12 AAA 6 6,301 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 22 23,515 15 Yr Pass Thru Ctf 6.000 05-01-21 AAA 1,967 2,070,996 30 Yr Pass Thru Ctf 5.500 01-01-37 AAA 17,690 18,352,163 30 Yr Pass Thru Ctf 5.500 12-01-37 AAA 1,457 1,511,804 30 Yr Pass Thru Ctf (E) 5.500 07-01-38 AAA 7,441 7,719,038 30 Yr Pass Thru Ctf 5.500 10-01-38 AAA 8,957 9,292,508 See notes to financial statements Semiannual report | Investors Trust 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) U.S. Government Agency (continued) Federal National Mortgage Assn., 30 Yr Pass Thru Ctf 4.500% 03-01-38 AAA $1,959 $1,995,621 30 Yr Pass Thru Ctf 4.500 09-01-38 AAA 2,996 3,051,983 Note 6.000 05-30-25 AAA 1,652 1,652,800 TBA (C) 4.500 12-01-99 AAA 4,000 4,070,000 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 6 6,992 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 4 4,370 30 Yr Pass Thru Ctf 9.500 02-15-25 AAA 12 13,658 30 Yr Pass Thru Ctf 4.500 04-15-39 AAA 4,895 5,002,460 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 225 209,250 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 200 186,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Collateralized mortgage obligations 11.71% (Cost $23,514,994) Collateralized Mortgage Obligations 11.71% American Home Mortgage Assets, Ser 2006-6 Class XP IO 2.750% 12-25-46 BBB $12,579 314,478 American Home Mortgage Investment Trust, Ser 2007-1 Class GIOP IO 2.078 05-25-47 AAA 7,719 347,375 Banc of America Funding Corp., Ser 2006-B Class 6A1 (P) 5.892 03-20-36 B 851 496,243 Ser 2006-D Class 6B2 (P) 5.889 05-20-36 CCC 1,758 102,535 Bear Stearns Alt-A Trust, Ser 2005-3 Class B2 (P) 5.249 04-25-35 AA+ 405 66,882 Ser 2006-4 Class 3B1 (P) 6.221 07-25-36 CCC 2,461 87,844 Citigroup Mortgage Loan Trust, Inc., Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 388 323,577 ContiMortgage Home Equity Loan Trust, Ser 1995-2 Class A5 8.100 08-15-25 CCC 56 48,661 Countrywide Alternative Loan Trust, Ser 2005-59 Class 2X IO 3.629 11-20-35 AA 7,132 203,932 Ser 2006-0A12 Class X IO 4.122 09-20-46 AAA 56,997 1,852,406 Ser 2006-11CB Class 3A1 6.500 05-25-36 Caa2 2,627 1,424,741 Crown Castle Towers LLC, Ser 2006-1A Class G (S) 6.795 11-15-36 Ba2 1,000 879,978 Sub Bond Ser 2005-1A Class D (S) 5.612 06-15-35 Baa2 655 612,425 DB Master Finance LLC, Ser 2006-1 Class M1 (S) 8.285 06-20-31 BB 1,000 633,490 DSLA Mortgage Loan Trust, Ser 2005-AR5 Class X2 IO 0.151 08-19-45 AAA 21,768 380,939 First Horizon Alternative Mortgage Securities, Ser 2004-AA5 Class B1 (P) 5.212 12-25-34 AA 256 27,242 Ser 2006-AA2 Class B1 (P) 5.961 05-25-36 C 249 11,018 Global Signal Trust, Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 385 379,225 Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 370 331,193 Global Tower Partners Acquisition Partners LLC, Sub Bond Ser 2007-1AG (S) 7.874 05-15-37 B2 360 266,161 See notes to financial statements 14 Investors Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value (Z) Collateralized Mortgage Obligations (continued) GSR Mortgage Loan Trust, Ser 2004-9 Class B1 (P) 4.586% 08-25-34 AA $785 $235,228 Ser 2006-4F Class 6A1 6.500 05-25-36 BB 3,388 2,233,803 Harborview Mortgage Loan Trust, Ser 2005-8 Class 1X IO 3.104 09-19-35 AAA 6,584 65,838 Ser 2007-3 Class ES IO 0.350 05-19-47 AAA 14,292 66,993 Ser 2007-4 Class ES IO 0.350 07-19-47 AAA 14,628 73,140 Ser 2007-6 Class ES IO (G)(S) 0.342 08-19-37 BB 10,397 48,738 Harborview NIM Corp., Ser 2006-9A Class N2 (S) 8.350 11-19-36 AAA 311  Indymac Index Mortgage Loan Trust, Ser 2004-AR13 Class B1 5.296 01-25-35 B 321 65,103 Ser 2005-AR18 Class 1X IO 3.553 10-25-36 AAA 13,481 202,215 Ser 2005-AR18 Class 2X IO 3.256 10-25-36 AAA 13,448 160,029 Ser 2005-AR5 Class B1 (P) 4.573 05-25-35 AA 426 36,478 Luminent Mortgage Trust, Ser 2006-1 Class X IO 3.739 04-25-36 AAA 20,450 332,307 Merrill Lynch Mortgage Investors Trust, Ser 2006-AF1 Class MF1 (P) 6.185 08-25-36 CCC 1,213 204,676 Provident Funding Mortgage Loan Trust, Ser 2005-1 Class B1 (P) 4.425 05-25-35 AA 378 64,002 Washington Mutual, Inc., Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 395 240,972 Ser 2005-AR4 Class B1 (P) 4.668 04-25-35 AA 1,452 272,001 Ser 2007-0A4 Class XPPP IO 1.039 04-25-47 Ca 17,505 98,464 Ser 2007-0A5 Class 1XPP IO 1.116 06-25-47 Caa3 41,248 309,360 Ser 2007-0A5 Class 2XPP IO 1.421 06-25-47 Caa3 49,188 292,055 Ser 2007-0A6 Class 1XPP IO 1.059 07-25-47 Caa3 24,062 150,388 Asset backed securities 0.35% (Cost $1,408,151) Assed Backed Securities 0.35% Dominos Pizza Master Issuer LLC, Ser 2007-1 Class M1 (S) 7.629% 04-25-37 BB $1,000 300,000 TXU Corp., Sec Bond 7.460 01-01-15 CCC 370 111,974 Short-term investments 3.19% (Cost $3,800,000) U.S. Government Agency 3.19% Federal Home Loan Bank, Discount Note (G) Zero 05-01-09 AAA $3,800 3,800,000 Total investments (Cost $217,641,655)  148.61% Liabilities in excess of other assets (48.61%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. Gtd Guaranteed IO Interest only (carries notional principal amount) See notes to financial statements Semiannual report | Investors Trust 15 F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments (continued) MTN Medium-Term Note REIT Real Estate Investment Trust SBA Small Business Administration TBA To Be Announced (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (C) Purchased on a forward commitment. (E) All or a portion of this security has been segregated as collateral for the security with forward commitments. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $24,373,446 or 20.48% of the net assets of the Fund as of April 30, 2009. (Z) All or a portion of these securities are segregated as collateral for the Revolving Credit Agreement (see Note 9).  At April 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $218,128,261. Net unrealized depreciation aggregated $41,231,569, of which $5,751,876 related to appreciated investment securities and $46,983,445 related to depreciated investment securities. See notes to financial statements 16 Investors Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value per share. Assets Investments, at value (Cost $217,641,655) $176,896,692 Cash 583,824 Receivable for investments sold 177,975 Interest receivable 3,961,438 Prepaid RCA administration fees (Note 9) 1,237 Receivable from affiliates 33,721 Total assets Liabilities Payable for investments purchased 852,766 Payable for delayed delivery securities purchased 4,088,594 Revolving credit agreement payable (Note 9) 56,000,000 Unrealized depreciation of swap contracts (Note 3) 1,431,706 Interest payable (Note 9) 61,523 Payable to affiliates Accounting and legal services fees 2,961 Transfer agent fees 17,582 Management fees 68,717 Other liabilities and accrued expenses 96,616 Total liabilities Net assets Capital paid-in $172,852,087 Undistributed net investment income 1,549,343 Accumulated net realized loss on investments and swap contracts (13,190,339) Net unrealized depreciation on investments and swap contracts (42,176,669) Net assets Net asset value per share Based on 8,397,162 shares of beneficial interest outstanding  Unlimited number of shares authorized with no par value $14.18 See notes to financial statements Semiannual report | Investors Trust 17 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-09 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $8,785,402 Dividends 32,500 Total investment income Expenses Investment management fees (Note 6) 520,250 Accounting and legal services fees (Note 6) 12,291 Interest expense fee (Note 9) 601,528 Transfer agent fees 55,704 Printing fees 22,571 Professional fees 120,159 Custodian fees 19,715 Registration and filing fees 28,429 Trustees fees 15,406 Miscellaneous 28,735 Total expenses Net investment income Realized and unrealized gain (loss) Net realized loss on Investments (3,017,227) Swap contracts (319,100) Change in net unrealized appreciation (depreciation) of Investments 581,588 Swap contracts (344,282) Net realized and unrealized loss Increase in net assets from operations 1 Semiannual period from 11-1-08 to 4-30-09. See notes to financial statements 18 Investors Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Period Year ended ended ended 4-30-09 1 10-31-08 2 12-31-07 Increase (decrease) in net assets From operations Net investment income $7,393,114 $12,434,003 $15,610,261 Net realized loss (3,336,327) (1,209,126) (348,592) Change in net unrealized appreciation (depreciation) 237,306 (38,842,654) (5,454,174) Distributions to APS  (1,560,994) (4,563,400) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income (7,007,039) (10,021,162) (10,845,270) From Fund share transactions (Note 7) Total decrease Net assets Beginning of period 121,210,431 159,641,092 164,374,001 End of period Undistributed net investment income 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008, the Fund changed its fiscal year end from December 31 to October 31. See notes to financial statements Semiannual report | Investors Trust 19 F I N A N C I A L S T A T E M E N T S Statement of cash flows 4-30-09 (unaudited) This statement of cash flows shows cash flow from operating and financing activities for the period stated. For the period ended 4-30-09 Cash flows from operating activities Net increase in net assets from operations $4,294,093 Adjustments to reconcile net decrease in net assets from operations to net cash provided by operating activities: Investments purchased (92,591,938) Investments sold 90,730,157 Increase in short term investments (3,800,000) Net amortization of premium (discount) 3,059,083 Decrease in dividends and interest receivable (380,036) Increase in receivable from affiliates (18,514) Increase in payable for investments purchased 4,941,360 Decrease in receivable for investments sold 108,981 Decrease in prepaid arrangement fees 15,989 Increase in unrealized depreciation of swap contracts 344,282 Decrease in payable to affiliates (19,541) Decrease in interest payable (134,833) Decrease in accrued expenses (37,956) Net change in unrealized (appreciation) depreciation on investments (581,588) Net realized (gain) loss on investments 3,017,227 Net cash provided by operating activities Cash flows from financing activities Repayments of revolving credit agreement payable (2,000,000) Cash distributions to common shareholders net of reinvestments (6,470,102) Net cash used in financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest Noncash financing activities not included herein consist of reinvestment of distributions See notes to financial statements 20 Investors Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 4-30-09 1 10-31-08 2 12-31-07 12-31-06 12-31-05 12-31-04 12-31-03 Per share operating performance Net asset value, beginning ofperiod Net investment income 3 0.88 1.49 1.89 1.74 1.70 1.71 1.37 Net realized andunrealized gain (loss) oninvestments (0.37) (4.80) (0.72) (0.07) (1.07) (0.21) 1.14 Distribution toAPS 4  (0.19) (0.55) (0.50) (0.34) (0.16) (0.02) Total from investment operations Less distributions tocommon shareholders From netinvestment income (0.84) (1.20) (1.31) (1.31) (1.47) (1.67) (1.42) From netrealized gain       (0.60) Total distributions Capital charges Offering costs andunderwriting discounts related toAPS       (0.13) Net asset value, end ofperiod Per share market value, end of peri od Total return at netasset value (%) 5 6 6 7 7 7 Total return at market value (%) 5 6 6 Ratios andsupplemental data Net assets applicable tocommon shares, end ofperiod (inmillions) $119 $121 $160 $164 $165 $173 $175 Ratios (as a percentage ofaverage netassets): Expenses (excluding interest expense) 1.44 8 1.42 8 1.16 9 1.17 9 1.17 9 1.16 9 0.88 9 Interest expense (Note 9) 1.07 8 0.83 8      Expenses (including interest expense) 2.51 8 2.25 8 1.16 9 1.17 9 1.17 9 1.16 9 0.88 9 Net investment income 13.01 8 9.93 8 9.55 10 8.80 10 8.25 10 8.03 10 6.25 10 Portfolio turnover (%) 34 37 46 63 144 128 245 See notes to financial statements Semiannual report | Investors Trust 21 F I N A N C I A L S T A T E M E N T S Financial highlights (continued) Period ended 4-30-09 1 10-31-08 2 12-31-07 12-31-06 12-31-05 12-31-04 12-31-03 Senior securities Total value of APS outstanding (in millions)   $43 $43 $43 $43 $43 Involuntary liquidation preference per unit (in thousands)   $25 $25 $25 $25 $25 Average market value per unit (in thousands)   $25 $25 $25 $25 $25 Asset coverage per unit 11   12 $71,364 $72,917 $72,072 $74,713 $74,836 Total debt outstanding end ofperiod (inmillions) (Note 9) $56 $58      Asset coverage per $1,000 ofAPS 13   $2,856 $2,910 $2,913 $3,013 $3,022 Asset coverage per $1,000 ofdebt 14 $3,126 $3,090      1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008, the Fund changed its fiscal year end from December 31 toOctober 31. 3 Based onthe average ofthe shares outstanding. 4 APS were issued on11-4-03. 5 Total return based onnet asset value reflects changes inthe Funds netasset value during each period. Total return based onmarket value reflects changes inmarket value. Each figure assumes that dividend andcapital gain distributions, if any, were reinvested. These figures will differ depending upon the level ofany discount from or premium tonet asset value at which the Funds shares traded during the period. 6 Not annualized. 7 Unaudited. 8 Annualized. 9 Ratios calculated onthe basis ofexpenses relative tothe average netassets ofcommon shares. Without the exclusion ofpreferred shares, the ratios ofexpenses would have been 0.82%, 0.77%, 0.77%, 0.77% and 0.76% for the periods ended 12-31-03, 12-31-04, 12-31-05, 12-31-06 and 12-31-07, respectively. 10 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the ratios of net investment income would have been 5.81%, 5.36%, 5.47%, 5.77% and 6.26% for the years ended 12-31-03, 12-31-04, 12-31-05, 12-31-06 and 12-31-07,respectively. 11 Calculated by subtracting the Funds total liabilities from the Funds total assets anddividing that amount by the number ofAPS outstanding, as ofthe applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. 12 In May 2008, the Fund entered into a Revolving Credit Agreement with a third-party commercial bank inorder torefinance the APS. The redemption ofall APS was completed onJune 12, 2008. 13 Asset coverage equals the total netassets plus APS divided by the APS ofthe Fund outstanding at period end (Note8). 14 Asset coverage equals the total netassets plus borrowings divided by the borrowing ofthe Fund outstanding at period end (Note 8). See notes to financial statements 22 Investors Trust | Semiannual report Notes to financial statements (unaudited) Note 1 Organization John Hancock Investors Trust (the Fund) is a closed-end diversified investment management company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar Semiannual report | Investors Trust 23 securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of April 30, 2009: INVESTMENTS IN OTHER FINANCIAL VALUATION INPUTS SECURITIES INSTRUMENTS* Level 1  Quoted Prices $739,600  Level 2  Other Significant Observable Inputs 170,395,935 ($1,431,706) Level 3  Significant Unobservable Inputs 5,761,157  Total *Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards, options and swap contracts, which are stated at value based upon futures settlement prices, foreign currency exchange forward rates, option prices and swap prices. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: INVESTMENTS IN OTHER FINANCIAL SECURITIES INSTRUMENTS Balance as of October 31, 2008 $8,643,566  Accrued discounts/premiums (314,357)  Realized gain (loss) (28,501)  Change in unrealized appreciation (depreciation) 161,838  Net purchases (sales) (2,692,087)  Transfers in and/or out of Level 3 (9,302)  Balance as of April 30, 2009  Security transactions and related investment income Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income and distributions to shareholders are recorded on the ex-dividend date. Discounts/premiums are accreted/amortized for financial reporting purposes. Non-cash dividends are recorded at the fair market value of the securities received. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by ceasing current accruals and writing off interest receivables when the collection of all or a portion of interest has become doubtful. The Fund uses identified cost method for determining realized gain or loss on investments for both financial statement and federal income tax reporting purposes. Overdrafts Pursuant to the custodian agreement, State Street Corporation (the Custodian) may, in its discretion, advance funds to the Fund to make properly authorized payments. When such payments result in an overdraft, the Fund is obligated to repay the Custodian for any overdraft together with interest due thereon. With respect to the amount of any overdrafts, the Custodian has a lien, security interest or security entitlement in any Fund property, to the maximum extent permitted by law. 24 Investors Trust | Semiannual report Expenses The majority of expenses are directly identifiable to an individual fund. Fund expenses that are not readily identifiable to a specific fund are allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative size of the funds. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Stripped securities Stripped mortgage backed securities are financial instruments that derive their value from other instruments so that one class receives all of the principal from the underlying mortgage assets PO (principal only), while the other class receives the interest cash flows IO (interest only). Both the PO and IO investments represents an interest in the cash flows of an underlying stripped mortgaged backed security. If the underlying mortgage assets experience greater than anticipated prepayments of principal, a Fund may fail to fully recoup its initial investment in an interest only security. The market value of these securities can be extremely volatile in response to changes in interest rates. Credit risk reflects the risk that the Funds may not receive all or part of its principal because the issuer or credit enhancer has defaulted on its obligation. When-issued/delayed delivery securities The Fund may purchase or sell debt securities on a when-issued or delayed-delivery basis. These transactions involve a commitment by the Fund to purchase or sell securities for a predetermined price or yield, with payment and delivery taking place beyond the customary settlement period. When delayed-delivery purchases are outstanding, the Fund will designate liquid assets in an amount sufficient to meet the purchase price. When purchasing a security on a delayed-delivery basis, the Fund assumes the rights and risks of ownership of the security, including the risk of price and yield fluctuations, and takes such fluctuations into account when determining its NAV. The Fund may dispose of or renegotiate a delayed-delivery transaction after it is entered into, and may sell delayed-delivery securities before they are delivered, which may result in a capital gain or loss. When the Fund has sold a security on a delayed-delivery basis, the Fund does not participate in future gains and losses with respect to the security. The Fund may receive compensation for interest forgone in the purchase of delayed-delivery securities. The market values of the securities purchased on a forward-delivery basis are identified in the Portfolio of Investments. In a To Be Announced (TBA) transaction, the Fund commits to purchasing or selling securities for which all specific information is not yet known at the time of the trade, particularly the face amount and maturity date of the underlying security transactions. Securities purchased on a TBA basis are not settled until they are delivered to the Fund, normally 15 to 45 days later. Statement of cash flows The cash amount shown in the Statement of cash flows of a Fund is the amount included in the Funds Statement of Assets and Liabilities and represents the cash on hand at its custodian and does not include any short-term investments. Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. For federal income tax purposes, the Fund has $9,358,040 of a capital loss carryforward available, to the extent provided by regulations, to offset future net realized capital gains. To the extent that such carryforward is used by the Fund, they will reduce the amount of capital gain distributions to be paid. The loss carryforwards expire as follows: October 31, 2012  $1,668,465, October 31, 2013 $2,866,857, October 31, 2014  $2,605,424, October 31, 2015  $1,304,634 and October 31, 2016  $912,660. As of April 30, 2009, the Fund had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period Semiannual report | Investors Trust 25 ended October 31, 2008 remains subject to examination by the Internal Revenue Service. Distribution of income and gains The Fund records distributions to shareholders from net investment income and net realized gains, if any, on the ex-dividend date. The Fund declares dividends and distributions income quarterly. Capital gains distributions, if any, are distributed annually. During the year ended December 31, 2007, the tax character of distributions paid was as follows: ordinary income $15,408,670. During the period ended October 31, 2008, the tax character of distributions paid was as follows: ordinary income $11,582,156. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and are in the same amount, except for the effect of expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital. New accounting pronouncement In March 2008, FASB No. 161 (FAS 161), Disclosures about Derivative Instruments and Hedging Activities , an amendment of FASB Statement No. 133 (FAS 133), was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. FAS 161 amends and expands the disclosure requirements of FAS 133 in order to provide financial statement users an understanding of a companys use of derivative instruments, how derivative instruments are accounted for under FAS 133 and related interpretations and how these instruments affect a companys financial position, performance, and cash flows. FAS 161 requires companies to disclose information detailing the objectives and strategies for using derivative instruments, the level of derivative activity entered into by the company, and any credit risk-related contingent features of the agreements. As of April 30, 2009, management does not believe that the adoption of FAS 161 will have a material impact on the amounts reported in the financial statements. Note 3 Financial Instruments Swap contracts The Fund may enter into interest rate, credit default, cross-currency, and other forms of swap transactions to manage its exposure to credit, currency and interest rate risks or to enhance the Funds income. Swap agreements are privately negotiated agreements between the Fund and a counterparty to exchange investment cash flows, assets, foreign currencies or market-linked returns at specified, future intervals. Swaps are marked to market daily based upon values from third party vendors or quotations from market makers to the extent available and the change in value, if any, is recorded as an unrealized appreciation/depreciation of swap contracts on the Statements of Assets and Liabilities. In the event that market quotations are not readily available or deemed reliable, certain swap agreements may be valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Entering into swap agreements involves, to varying degrees, elements of credit, market and documentation risk in excess of the amounts recognized on the Statements of Assets and Liabilities. Such risks involve the possibility that there will be no liquid market for these agreements, that the counterparty to the agreements may default on its obligation to perform or disagree as to the meaning of contractual terms in the agreements and that there may be unfavorable changes in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. The Fund is a party to International Swap Dealers Association, Inc., Master Agreements (ISDA Master Agreements) with select counter-parties that govern over-the-counter derivative transactions, which may include foreign exchange derivative transactions, entered into 26 Investors Trust | Semiannual report by the Fund and those counterparties. The ISDA Master Agreements typically include standard representations and warranties, events of default, termination events and other standard provisions. A Credit Support Annex that accompanies a Schedule (Schedule) to ISDA Master Agreements includes provisions outlining the general obligations of the Fund and counterparties relating to collateral. Termination events may include a decline in the Funds net asset value below a certain point over a certain period of time that is specified in the Schedule to the ISDA Master Agreement; such an event may entitle counterparties to elect to terminate early and calculate damages based on that termination with respect to some or all outstanding transactions under the applicable damage calculation provisions of the ISDA Master Agreement. An election by one or more coun-terparties to terminate ISDA Master Agreements could have a material impact on the financial statements of the Fund. Interest rate swap agreements Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. The Fund had the following interest rate swap contract open on April 30, 2009: NOTIONAL FIXED PAYMENTS VARIABLE PAYMENTS TERMINATION UNREALIZED AMOUNT MADE BY FUND RECEIVED BY FUND DATE COUNTERPARTY DEPRECIATION $28,000,000 4.6875% 3-month LIBOR (a) Sep 2010 Bank of America ($1,431,706) (a) At April 30, 2009, the 3-month LIBOR rate was 1.0163% Note 4 Risk and uncertainties Derivatives and counterparty risk The use of derivative instruments may involve risks different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, derivative instruments expose the Fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the Fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations or that, in the event of default, the Fund will succeed in enforcing them. Fixed income risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. Leverage utilization risk The Fund utilizes leverage to increase assets available for investment. See Note 8 for risks associated with the utilization of leverage. Mortgage security risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Decreases in interest rates may cause prepayments on underlying mortgages to an IO security to accelerate resulting in a lower than anticipated yield and increases the risk of loss on the IO investment. Note 5 Guarantees and indemnifications Under the Funds organizational documents, its Officers and Trustees are indemnified against certain liability arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund Semiannual report | Investors Trust 27 enters into contracts with service providers that contain general indemnification clauses. The Funds maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. Note 6 Management fee and transactions with affiliates and others The Fund has an investment management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC). Under the investment management contract, the Fund pays a quarterly management fee to the Adviser, equivalent on an annual basis, to the sum of (a) 0.650% of the first $150,000,000 of the Funds average weekly net asset value and the value attributable to the revolving credit agreement (collectively, managed assets), (b) 0.375% of the next $50,000,000, (c) 0.350% of the next $100,000,000 and (d) 0.300% of the Funds average weekly managed assets in excess of $300,000,000. The effective management fee rate is 0.62% of the Funds average managed assets for the period ended April 30, 2009. The Adviser has a subadvisory agreement with MFC Global Investment Management (U.S.), LLC, an indirectly owned subsidiary of MFC and an affiliate of the Adviser. The Fund is not responsible for payment of subadvisory fees. Pursuant to the Advisory Agreement, the Fund reimburses the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services of the Fund, including the preparation of all tax returns, annual, semiannual and periodic reports to shareholders and the preparation of all regulatory reports. These expenses are allocated based on the relative share of net assets of each class at the time the expense was incurred. The accounting and legal services fees incurred for the period ended April 30, 2009, were equivalent to an annual effective rate of less than 0.02% of the Funds average daily net assets. Mr. James R. Boyle is Chairman of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates. Mr. John G. Vrysen is a Board member of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates. The compensation of unaffiliated Trustees is borne by the Fund. The unaffiliated Trustees may elect to defer, for tax purposes, their receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan. The Fund makes investments into other John Hancock funds, as applicable, to cover its liability for the deferred compensation. Investments to cover the Funds deferred compensation liability are recorded on the Funds books as an other asset. The deferred compensation liability and the related other asset are always equal and are marked to market on a periodic basis to reflect any income earned by the investments, as well as any unrealized gains or losses. The Deferred Compensation Plan investments had no impact on the operations of the Fund. The Fund is listed for trading on the NYSE and has filed with the NYSE its chief executive officer certification regarding compliance with the NYSEs listing standards. The Fund also files with the Securities and Exchange Commission the certification of its chief executive officer and chief financial officer required by Section 302 of the Sarbanes-Oxley Act. 28 Investors Trust | Semiannual report Note 7 Fund share transactions Common shares The Fund is authorized to issue an unlimited number of common shares with no par value. Transactions in common shares for the periods ended April 30, 2009 and October 31, 2008, and the year ended December 31, 2007, are as follows: Period ended 4-30-09 1 Period ended 10-31-08 2 Year ended 12-31-07 Shares Amount Shares Amount Shares Amount Distributions reinvested 40,806 $536,937 46,944 $769,272 48,128 $868,266 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008, the Fund changed its fiscal year end from December 31 to October 31. Note 8 Leverage The Fund utilizes a Revolving Credit Agreement (RCA) to increase its assets available for investment. In prior fiscal periods, the Fund used Auctioned Preferred Shares (APS) for leverage. When the Fund leverages its assets, common shareholders pay all fees associated with and have the potential to benefit from leverage. Consequently, the Fund and the Adviser may have differing interests in determining whether to leverage the Funds assets. Leverage creates risks which may adversely affect the return for the holders of common shares, including:  the likelihood of greater volatility of net asset value and market price of common shares  fluctuations in the interest rate paid for the use of the credit RCA  increased operating costs, which may reduce the Funds total return to the holders of common shares  the potential for a decline in the value of an investment acquired through leverage, while the Funds obligations under such leverage remains fixed  the fund is more likely to have to sell securities in a volatile market in order to meet asset coverage or other debt compliance requirements To the extent the income or capital appreciation derived from securities purchased with funds received from leverage exceeds the cost of leverage, the Funds return will be greater than if leverage had not been used, conversely, return would be lower if the cost of the leverage exceeds the income or capital appreciation derived. The Fund issued 3,560 APS on November 4, 2003, in a public offering. Effective May 2, 2008, the Funds Trustees approved a plan whereby a third party commercial bank has agreed to provide a revolving credit agreement that will enable a refinancing of the Funds APS. The facility was used to redeem the outstanding APS and allowed the Fund to change its form of leverage from APS to debt. The redemption of all series was completed on June 12, 2008. Below is a comparison of the leverage methods utilized by the Fund: Semiannual report | Investors Trust 29 APS RCA Required Asset Coverage 200% 300% Maximum Leverage $86 million $76 million Amount Costs Associated Dividends paid to preferred Interest expense (overnight LIBOR with Leverage shareholders (maximum rate plus 0.95%), or elect to convert equals the overnight commercial the interest rate to an alternative paper rate plus 1.25%) rate, which is the greater of the prime rate in effect on such day or the Federal Funds rate in effect on such day plus 0.50% APS auction fees Administration fee * Auction agent expenses Facility fees (0.20% per annum) Preferred share transfer agent expenses *Administration fee is $25,000 amortized over the first year of the RCA. Note 9 Revolving credit agreement Effective May 20, 2008, the Fund entered into a RCA with a third party commercial bank that allows it to borrow up to an initial limit of $76 million and to invest the borrowings in accordance with its investment practices. Borrowings under the RCA are secured by all the assets of the Fund. Interest is charged at the annualized LIBOR rate and is payable monthly. In addition, the Fund may elect to convert the interest rate to an alternative rate, which is the greater of the prime rate in effect on such day or the Federal Funds rate in effect on such day plus 0.50%. Under the terms of the RCA, the Fund also pays a facility fee of 0.20% per annum on the unused portion of the facility. In addition, the Fund incurred a $25,000 arrangement fee with the execution of the RCA. The arrangement fee is amortized during the first year of the agreement. Facility and arrangement fees expensed for the period ended April 30, 2009 amounted to $20,994 and $11,332, respectively, and are included in interest expense in the Statement of Operations. As of April 30, 2009, the Fund had borrowings of $56,000,000 at an interest rate 1.4064% and is reflected in the revolving credit agreement payable on the Statement of Asset and Liabilities. For the period from November 1, 30, 2008 to April 30, 2009, the average borrowings under the RCA and the effective average interest rate (annualized) were $55,016,575, and 2.2048%, respectively. The maturity date of the RCA is May 18, 2009. However, the maturity date may be extended up to 364 days by giving written notice to the lender of not more than 150 days and not less 60 days of the maturity date. Also, the RCA may be in default and result in immediate termination if certain asset coverage requirements or minimum net asset amounts are not met. Finally, the Fund may terminate the agreement with one business days notice. Note 10 Purchase and sale of securities Purchases and proceeds from sales or maturities of securities, other than short-term securities and obligations of the U.S. government, during the period ended April 30, 2009, aggregated $57,019,375 and $58,318,446, respectively. Note 11 Subsequent event Effective May 18, 2009, the Fund entered into a new credit agreement with a third party commercial bank. This agreement replaces the existing RCA, which was set to terminate on May 18, 2009. The new agreement allows the Fund to borrow up to a limit of $67 million and to invest the borrowings in accordance with its investment practices. Borrowings under the RCA are secured by the assets of the Fund. 30 Investors Trust | Semiannual report Investment objective and policy The Fund is a closed-end diversified management investment company, common shares of which were initially offered to the public on January 29, 1971 and are publicly traded on the NYSE. The Funds primary investment objective is to generate income for distribution to its shareholders, with capital appreciation as a secondary objective. The preponderance of the Funds assets is invested in a diversified portfolio of debt securities, some of which may carry equity features. Up to 50% of the value of the Funds assets may be invested in restricted securities acquired through direct placement. The Fund may also invest in repurchase agreements. Bylaws and Declaration of Trust In November 2002, the Board of Trustees adopted several amendments to the Funds bylaws, including provisions relating to the calling of a special meeting and requiring advance notice of shareholder proposals or nominees for Trustee. The advance notice provisions in the bylaws require shareholders to notify the Fund in writing of any proposal that they intend to present at an annual meeting of shareholders, including any nominations for Trustee, between 90 and 120 days prior to the first anniversary of the mailing date of the notice from the prior years annual meeting of shareholders. The notification must be in the form prescribed by the bylaws. The advance notice provisions provide the Fund and its Trustees with the opportunity to thoughtfully consider and address the matters proposed before the Fund prepares and mails its proxy statement to shareholders. Other amendments set forth the procedures that must be followed in order for a shareholder to call a special meeting of shareholders. Please contact the Secretary of the Fund for additional information about the advance notice requirements or the other amendments to the bylaws. On August 21, 2003, shareholders approved the amendment of the Funds bylaws, effective August 26, 2003, to provide for the issuance of preferred shares. Effective March 9, 2004, the Trustees approved additional changes to conform with the Funds maximum dividend rate on the preferred shares with the rate used by other John Hancock funds. On September 14, 2004, the Trustees approved an amendment to the Funds bylaws increasing the maximum applicable dividend rate ceiling on the preferred shares to conform with the modern calculation methodology used by the industry and other John Hancock funds. On March 31, 2008, the shareholders approved an amendment to the Funds Declaration of Trust to permit the Funds Board of Trustees to delegate the authority to declare dividends to a Dividend Committee consisting of officers, employees or agents of the Fund. Financial futures contracts and options The Fund may buy and sell financial futures contracts and options on futures contracts to hedge against the effects of fluctuations in interest rates and other market conditions. The Funds ability to hedge successfully will depend on the Advisers ability to predict accurately the future direction of interest rate changes and other market factors. There is no assurance that a liquid market for futures and options will always exist. In addition, the Fund could be prevented from opening, or realizing the benefits of closing out, a futures or options position because of position limits or limits on daily price fluctuations imposed by an exchange. The Fund will not engage in transactions in futures contracts and options on futures for speculation, but only for hedging or other permissible risk management purposes. All of the Funds futures contracts and options on futures will be traded on a U.S. commodity exchange or board of trade. The Fund will not engage in a transaction in futures or options on futures if, immediately thereafter, the sum of initial margin deposits on existing positions and premiums paid for options on futures would exceed 5% of the Funds total assets. Dividends and distributions During the period ended April 30, 2009, dividends from net investment income totaling $.8375 per share were paid to shareholders. The dates of payments and the amounts per share were as follows: Semiannual report | Investors Trust 31 INCOME PAYMENT DATE DIVIDEND December 31, 2008 $0.3777 March 31, 2009 0.4598 Dividend reinvestment plan The Fund offers its common shareholders a Dividend Reinvestment Plan (the Plan), which offers the opportunity to earn compounded yields. Any holder of common shares of record of the Fund may elect to participate in the Plan and receive the Funds common shares in lieu of all or a portion of the cash dividends. The Plan is available to all common shareholders without charge. Mellon Investor Services (the Plan Agent) will act as agent for participating shareholders. Shareholders may join the Plan by notifying the Plan Agent by telephone, in writing or by visiting the Plan Agents Web site at www. melloninvestor.com, showing an election to reinvest all or a portion of dividend payments. If received in proper form by the Plan Agent prior to the record date for a dividend, the election will be effective with respect to all dividends paid after such record date. Shareholders whose shares are held in the name of a broker or nominee should contact the broker or nominee to determine whether and how they may participate in the Plan. The Board of Trustees of the Fund has authorized the Dividend Committee to declare dividends from net investment income payable in cash or, in the case of shareholders participating in the Plan, partially or entirely in the Funds common shares. The number of shares to be issued for the benefit of each shareholder will be determined by dividing the amount of the cash dividend, otherwise payable to such shareholder on shares included under the Plan, by the per share net asset value of the common shares on the date for payment of the dividend, unless the net asset value per share on the payment date is less than 95% of the market price per share on that date, in which event the number of shares to be issued to a shareholder will be determined by dividing the amount of the cash dividend payable to such shareholder, by 95% of the market price per share of the common shares on the payment date. The market price of the common shares on a particular date shall be the mean between the highest and lowest sales price on the NYSE on that date. Net asset value will be determined in accordance with the established procedures of the Fund. However, if as of such payment date the market price of the common shares is lower than such net asset value per share, the number of shares to be issued will be determined on the basis of such market price. Fractional shares, carried out to four decimal places, will be credited to the shareholders account. Such fractional shares will be entitled to future dividends. The shares issued to participating shareholders, including fractional shares, will be held by the Plan Agent in the name of the participant. A confirmation will be sent to each shareholder promptly, normally within seven days, after the payment date of the dividend. The confirmation will show the total number of shares held by such shareholder before and after the dividend, the amount of the most recent cash dividend that the shareholder has elected to reinvest and the number of shares acquired with such dividend. Participation in the Plan may be terminated at any time by contacting the Plan Agent by telephone, in writing or by visiting the Plan Agents Web site, and such termination will be effective immediately. However, notice of termination must be received prior to the record date of any distribution to be effective for that distribution. Upon termination, certificates will be issued representing the number of full shares of common shares held by the Plan Agent. A shareholder will receive a cash payment for any fractional share held. The reinvestment of dividends will not relieve participants of any federal, state or local income tax, which may be due with respect to such dividend. Dividends reinvested in common shares will be treated on your federal income tax return as though you had received a dividend in cash in an amount equal to the fair market value of the shares received, as determined by the prices for common shares of the Fund on the NYSE as of the dividend payment date. Distributions from the Funds long-term capital gains will be processed as noted above for those electing to reinvest in common shares and will be taxable to you as long-term capital 32 Investors Trust | Semiannual report gains. The confirmation referred to above will contain all the information you will require for determining the cost basis of shares acquired and should be retained for that purpose. At year end, each account will be supplied with detailed information necessary to determine total tax liability for the calendar year. All correspondence or additional information concerning the Plan should be directed to the Plan Agent, Mellon Bank, N.A., c/o Mellon Investor Services, P.O. Box 3338, South Hackensack, New Jersey 07606-1938 (Telephone: 1-800-852-0218). Shareholder communication and assistance If you have any questions concerning the Fund, we will be pleased to assist you. If you hold shares in your own name and not with a brokerage firm, please address all notices, correspondence, questions or other communications regarding the Fund to the transfer agent at: Mellon Investor Services Newport Office Center VII 480 Washington Boulevard Jersey City, NJ 07310 Telephone: 1-800-852-0218 If your shares are held with a brokerage firm, you should contact that firm, bank or other nominee for assistance. Shareholder meeting (unaudited) On May 18, 2009, an adjourned session of the Annual Meeting of the Shareholders of John Hancock Investors Trust was held at 601 Congress Street, Boston, Massachusetts, for the purpose of considering and voting upon the proposals listed below. Shareholders of the Fund approved Proposal 1 and Proposal 3 and the votes cast were as follows: Proposal 1: To elect eleven Trustees to serve until their respective successors have been duly elected and qualified. WITHHELD FOR AUTHORITY James R. Boyle 5,201,198 238,456 James F. Carlin 5,195,751 243,903 William H. Cunningham 5,196,269 243,385 Deborah C. Jackson 5,189,091 250,563 Charles L. Ladner 5,190,728 248,926 Stanley Martin 5,190,449 249,205 Patti McGill Peterson 5,199,059 240,595 John A. Moore 5,191,925 247,729 Steven R. Pruchansky 5,200,562 239,092 Gregory A. Russo 5,204,397 235,257 John G. Vrysen 5,202,867 236,787 *Proposal 2: To amend the Funds Declaration of Trust to divide the Board into three classes of Trustees and to provide for shareholder approval of each such class every three years. For 3,591,994 Against 1,006,917 Withheld 191,365 Broker Non-Votes 649,378 * The proposal to amend the Declaration of Trust did not receive sufficient votes from the Funds shareholders. Semiannual report | Investors Trust 33 Proposal 3: To adopt a new form of investment advisory agreement. For 4,301,103 Against 236,773 Withheld 252,401 Broker Non-Votes 649,377 34 Investors Trust | Semiannual report Evaluation by the Board of New Form of Investment Advisory Agreement At its meeting on December 89, 2008, the Board, including all the Independent Trustees, approved a new form of Advisory Agreement for the Fund. The Board, including the Independent Trustees, is responsible for selecting the Funds investment adviser, approving the Advisers selection of fund subadvisers and approving the Funds advisory and subadvisory agreements, their periodic continuation and any amendments. Consistent with SEC rules, the Board regularly evaluates the Funds advisory and subadvisory arrangements, including consideration of the factors listed below. The Board may also consider other factors (including conditions and trends prevailing generally in the economy, the securities markets and the industry) and does not treat any single factor as determinative, and each Trustee may attribute different weights to different factors. The Board is furnished with an analysis of its fiduciary obligations in connection with its evaluation and, throughout the evaluation process, the Board is assisted by counsel for the Fund and the Independent Trustees are also separately assisted by independent legal counsel. The factors considered by the Board are:  the nature, extent and quality of the services to be provided by the Adviser or subadviser, as the case may be, to the Fund;  the investment performance of the Fund;  the extent to which economies of scale would be realized as the Fund grows and whether fee levels reflect these economies of scale for the benefit of shareholders of the Fund;  the costs of the services to be provided and the profits to be realized by the Adviser (including any subadvisers affiliated with the Adviser) and its affiliates from the Advisers relationship with the Fund; and  comparative services rendered and comparative advisory fee rates. The Board believes that information relating to all these factors is relevant to its evaluation of the Funds Advisory Agreement. At its meeting on June 10, 2008, the Board approved the annual continuation of the Advisory Agreement with respect to the Fund and considered each of the factors listed above. A discussion of the basis of the Boards approval of the Advisory Agreement and its consideration of such factors at that meeting is included in the shareholder report dated October 31, 2008. A copy of the relevant report may be obtained by calling 1-800-225-5291 (TDD  1-800-554-6713) or by writing to the Fund at 601 Congress Street, Boston, Massachusetts 02210, Attn.: Salvatore Schiavone, and is also available on the Internet at www.jhfunds.com. In evaluating the Advisory Agreement at its meeting on June 10, 2008, the Board reviewed a broad range of information requested for this purpose. This information included: (i) the investment performance of the Fund relative to a category of relevant funds (the Category) and a peer group of comparable funds (the Peer Group). The funds within each Category and Peer Group were selected by Morningstar Inc. (Morningstar), an independent provider of investment company data. Data typically covered the period since the Funds inception through December 31, 2007; (ii) advisory and other fees incurred by, and the expense ratios of, the Fund relative to a Category and a Peer Group; (iii) the advisory fees of comparable portfolios of other clients of the Adviser; (iv) the Advisers financial results and condition, including its and certain of its affiliates profitability from services performed for the Fund; (v) breakpoints in the Funds and the Peer Groups fees, and information about economies of scale; (vi) the Advisers record of compliance with applicable laws and regulations, Semiannual report | Investors Trust 35 with the Funds investment policies and restrictions, and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers compliance department; (vii) the background and experience of senior management and investment professionals; and (viii) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates. The key factors considered by the Board and the conclusions reached are described below. Nature, extent and quality of services The Board considered the ability of the Adviser, based on its resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory, and supervisory personnel. The Board considered the investment philosophy, research and investment decision-making processes of the Adviser. The Board considered the Advisers execution of its oversight responsibilities. The Board further considered the culture of compliance, resources dedicated to compliance, compliance programs and compliance records of the Adviser. In addition, the Board took into account the non-advisory services provided to the Fund by the Adviser and its affiliates. Based on the above factors, together with those referenced below, the Board concluded that, within the context of its full deliberations, the nature, extent and quality of the investment advisory services provided to the Fund by the Adviser supported renewal of the Advisory Agreement. Fund performance The Board considered the Funds performance results in comparison to the performance of the Category, as well as the Funds Peer Group and benchmark index. The Board reviewed the methodology used by Morningstar to select the funds in the Category and the Peer Group. The Board concluded that the Funds investment process and particular investments seemed consistent with the Funds investment objectives, strategy and style. Investment advisory fee rates and expenses The Board reviewed and considered the contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services in comparison to the advisory fees for the Peer Group. The Board received and considered expense information regarding the Funds various components, including advisory fees, distribution and fees other than advisory and distribution fees, including transfer agent fees, custodian fees, and other miscellaneous fees (e.g., fees for accounting and legal services). The Board considered comparisons of these expenses to the Peer Group median. The Board also received and considered expense information regarding the Funds total operating expense ratio and net expense ratio after waivers and reimbursements. The Adviser also discussed the Morningstar data and rankings, and other relevant information, for the Fund. Based on the above-referenced considerations and other factors, the Board concluded that the Funds overall expenses supported the re-approval of the Advisory Agreement. Profitability The Board received and considered a detailed profitability analysis of the Adviser based on the Advisory Agreement, as well as on other relationships between the Fund and the Adviser and its affiliates. The Board also considered a comparison of the Advisers profitability to that of other similar investment advisers whose profitability information is publicly available. The Board concluded that, in light of the costs of providing investment management and other services to the Fund, the profits and other ancillary benefits reported by the Adviser were not unreasonable. Economies of scale The Board received and considered general information regarding economies of scale with respect to the management of the Fund, including the Funds ability to appropriately benefit from economies of scale under the 36 Investors Trust | Semiannual report Funds fee structure. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Boards understanding that most of the Advisers costs are not specific to individual funds, but rather are incurred across a variety of products and services. Information about services to other clients The Board also received information about the nature, extent and quality of services and fee rates offered by the Adviser to its other clients, including other registered investment companies, institutional investors and separate accounts. The Board concluded that the Funds advisory fees were not unreasonable, taking into account fee rates offered to others by the Adviser, after giving effect to differences in services. Other benefits to the Adviser The Board received information regarding potential fall-out or ancillary benefits received by the Adviser and its affiliates as a result of their relationship with the Fund. Such benefits could include, among others, benefits directly attributable to the relationship of the Adviser with the Fund and benefits potentially derived from an increase in business of the Adviser as a result of its relationship with the Fund (such as the ability to market to shareholders other financial products offered by the Adviser and its affiliates). The Board also considered the effectiveness of the Advisers and the Funds policies and procedures for complying with the requirements of the federal securities laws, including those relating to best execution of portfolio transactions and brokerage allocation. Other factors and broader review As discussed above, the Board reviewed detailed materials received from the Adviser as part of the annual re-approval process. The Board also regularly reviews and assesses the quality of the services that the Fund receives throughout the year. In this regard, the Board reviews reports of the Adviser at least quarterly, which include, among other things, fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. December 2008 Meeting In approving the proposed new form of Advisory Agreement at the December 89, 2008 meeting, the Board determined that it was appropriate to rely upon its recent consideration at its June 10, 2008 meeting of such factors as: fund performance; the realization of economies of scale; profitability of the Advisory Agreement to the Adviser; and comparative advisory fee rates (as well as its conclusions with respect to those factors). The Board noted that it had, at the June 10, 2008 meeting, concluded that these factors, taken as a whole, supported the continuation of the Advisory Agreement. The Board, at the December 89, 2008 meeting, revisited particular factors to the extent relevant to the proposed new form of Agreement. In particular, the Board noted the skill and competency of the Adviser in its past management of the Funds affairs and sub-advisory relationships, the qualifications of the Advisers personnel who perform services for the Fund, including those who served as officers of the Fund, and the high level and quality of services that the Adviser may reasonably be expected to continue to provide the Fund and concluded that the Adviser may reasonably be expected to perform its services ably under the proposed new form of Advisory Agreement. The Board also took into consideration the extensive analysis and efforts undertaken by a working group comprised by a subset of the Boards Independent Trustees, which met several times, both with management representatives and separately, to evaluate the proposal to approve a new form of Agreement, prior to the Boards December 89, 2008 meeting. The Board considered the differences between the current Advisory Agreement and proposed new form of Agreement, and agreed that the new Advisory Agreement structure would bring all advisory fee payment mechanics for the John Hancock Fund Complex into conformity and will result in greater administrative efficiencies for the Fund. Semiannual report | Investors Trust 37 More information Trustees Investment adviser Patti McGill Peterson, Chairperson John Hancock Advisers, LLC James R. Boyle James F. Carlin Subadviser William H. Cunningham* MFC Global Investment Management Deborah C. Jackson* (U.S.), LLC Charles L. Ladner Stanley Martin* Custodian Dr. John A. Moore State Street Bank and Trust Company Steven R. Pruchansky Gregory A. Russo Transfer agent John G. Vrysen Mellon Investor Services *Member of the Audit Committee Non-Independent Trustee Legal counsel K&L Gates LLP Officers Keith F. Hartstein Stock symbol President and Chief Executive Officer Listed New York Stock Exchange: JHI Thomas M. Kinzler For shareholder assistance Secretary and Chief Legal Officer refer to page 33 Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer John G. Vrysen Chief Operating Officer The Funds proxy voting policies and procedures, as well as the Funds proxy voting record for the most recent twelve month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) Website at sec.gov or on our Website. The Funds complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The Funds Form N-Q is available on our Website and the SECs Website, www.sec.gov, and can be reviewed and copied (for a fee) at the SECs Public Reference Room in Washington, DC. Call 1-800-SEC-0330 toreceive information on the operation of the SECs Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our Website www.jhfunds.com or by calling 1-800-852-0218. You can also contact us: 1-800-852-0218 Regular mail: jhfunds.com Mellon Investor Services Newport Office Center VII 480 Washington Boulevard Jersey City, NJ 07310 Month-end portfolio holdings are available at www.jhfunds.com. 38 Investors Trust | Semiannual report 1-800-852-0218 1-800-231-5469 TDD 1-800-843-0090 EASI-Line www. jhfunds. com PRESORTED STANDARD U.S. POSTAGE PAID MIS P50SA 4/09 6/09 ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable at this time. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable at this time. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable at this time. ITEM 6. SCHEDULE OF INVESTMENTS. (a) Not applicable. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The registrant has adopted procedures by which shareholders may recommend nominees to the registrant's Board of Trustees. A copy of the procedures is filed as an exhibit to this Form N-CSR. See attached John Hancock Funds  Governance Committee Charter. ITEM 11. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-CSR, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal half-year (the registrant's second fiscal half-year in the case of an annual report) that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are attached. (b) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, and Rule 30a-2(b) under the Investment Company Act of 1940, are attached. The certifications furnished pursuant to this paragraph are not deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section. Such certifications are not deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates them by reference. (c)(1) Submission of Matters to a Vote of Security Holders is attached. See attached John Hancock Funds  Governance Committee Charter. (c)(2) Contact person at the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investors Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 18, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 18, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: June 18, 2009
